DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 November 2022 has been entered.
 Response to Amendment

The amendment filed on 2 November 2022 has been entered. Claim(s) 1-8 and 10-21 remain pending in this application.  Claims 9 has been cancelled. Claim(s) 20-21 are new.
The amendments to the claims have overcome the claim objections set forth in the office action mailed 2 May 2022.

Claim Objections
Claims 20 and 21 are objected to because of the following informalities:  
Regarding Claims 20 and 21, the limitation “the cooling device surrounding the oxidizer injector separates the oxidizer injector from the oxidizer contained in the first tank” would be clearer if written “wherein the cooling device surrounds the oxidizer injector such that the cooling device separates the oxidizer injector from the oxidizer in the first tank”.  This change more clearly claims the structure of the cooling device surrounds the oxidizer injector because previous claims did not clearly state the cooling device surrounds the oxidizer injector.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 10-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Pre-grant Publication 2003/0093987), hereinafter Taylor, in view of Purcell (U.S. Patent No. 3,669,320), hereinafter Purcell, and Oehrlein (U.S. Pre-grant Publication 2009/0235636), hereinafter Oehrlein.

Regarding Independent Claim 1, Taylor disclose an integrated propulsion system for a hybrid rocket (Figure 11– it is noted that Taylor is missing the label for Figure 11 but one can presume that the figure below Figure 10b  to be Figure 11 as described in– Paragraphs 0089 and 0090), comprising: 
an oxidizer tank (Figure 11, Element 482 – Paragraph 0007 – the tank is an oxidizer tank) comprising a first tank casing (Figure 11 – the casing of the first tank, 482, is made of the walls, 22, 486 and 496); 
a rocket engine, 490 and 491, (Figure 11 – the leftmost half of the combustion chamber, 490, of the rocket engine is disposed within the oxidizer tank, 482) located on a first 5side of the oxidizer tank (Figure 11 – the engine is located on the right/first side of the oxidizer tank, 482), and comprising an oxidizer injector (Figures 4 and 11 – the rocket engine includes an oxidizer injector in the same location as shown in Figure 4, which is on the leftmost end of the engine), a combustion chamber, 490, and a nozzle, 491, the oxidizer injector and the combustion chamber being arranged inside the first tank casing (Figures 4 and 11 – the left end of the combustion chamber, 490, and consequently the oxidizer injector, which is at the left end of the combustion chamber is inside the first tank casing), and the combustion chamber being located between and connected to the oxidizer injector and the nozzle (Paragraphs 0089-0090 - the combustion chamber, 490 is located between the nozzle, 491, and the oxidizer injector located at the left end of the combustion chamber, in a location similar to that shown by element 214 in Figure 4; the combustion chamber is connected to the oxidizer injector and the nozzle such that the injector provides oxidizer for combustion in the combustion chamber and the nozzle exhausts the combustion gases from the combustion chamber).
Taylor does not explicitly disclose a pressurization device, disposed, at least in part, inside the first tank casing, located on a second side of the oxidizer tank opposite to the first side of the oxidizer tank, and configured to regulate an overall pressure level within the oxidizer tank; and 
an oxidizer pipe and valve unit, arranged outside the first tank casing, connected to the first tank casing and the rocket 10engine, and configured to control feeding of an oxidizer from the oxidizer tank into the rocket engine;
wherein the oxidizer injector and the combustion chamber are located between the pressurization device and the oxidizer pipe and valve unit.
However, Purcell teaches a dispensing system for a rocket (Column 1, Lines 9-10) with and engine, 64, and a tank, 14, with the engine being located on one side of the tank (Figure 3 – the engine, 64, is located at the first/right side of the tank) with a pressurization device (52, 56, 60, 58, 62), disposed, at least in part, in the tank (Figure 3 – the pressurizing device is shown to be partly disposed within the tank), located on a second side of the oxidizer tank opposite to the first side of the tank (Figure 3 – the pressurization device is on the left/second side of the tank that is opposite of the first/right side), and configured to regulate an overall pressure level within the tank (Figure 3 - Column 1, Lines 29-39 – uses pressurized fluid to force the piston/tank, 52, to increase the pressure on the fluid to dispense the fluid by the pressure on the opposing side, therefore the pressurization device regulates an overall pressure level in the tank).
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Taylor, since the oxidizer is a fluid, by including a pressurization device disposed, at least in part, within the oxidizer tank and located on a second side of the oxidizer tank opposite to the first side of the oxidizer tank and configured to regulate an overall pressure level within the oxidizer tank, as taught by Purcell, in order to provide a fluid delivery system that has a high volumetric efficiency and high weight efficiency (Purcell – Lines 40-45).
Taylor in view of Purcell do not disclose an oxidizer pipe and valve unit, arranged outside the first tank casing, connected to the first tank casing and the rocket 10engine, and configured to control feeding of an oxidizer from the oxidizer tank into the rocket engine; wherein the oxidizer injector and the combustion chamber are located between the pressurization device and the oxidizer pipe and valve unit.
However, Oehrlein teaches a rocket engine system (Figures 1-3) with a regenerative cooling system/cooling device (Figure 1 -Paragraph 0001) with an oxidizer tank  with a first tank casing (Paragraph 0063 – the oxidizer is stored in an oxidizer tank with a first tank casing in order to store the oxidizer), a combustion chamber, 11, a nozzle, 13, oxidizer injector, 42, and an oxidizer pipe, 16A-16D, and valve (Paragraph 0063 – the oxidizer pipes include valves, CV) unit, arranged outside the first tank casing (Figure 1 – the pipe and valve unit, 16A-16D, are shown to be outside the oxidizer tank as the oxidizer tank is not shown in the figure and provide the oxidizer from the tank to the rocket engine), connected to the first tank casing and the rocket 10engine (Paragraph 0063 - the oxidizer pipe and valve unit is connected to the first tank casing and the rocket engine as it provides the oxidizer from the tank to the rocket engine), and configured to control feeding of an oxidizer from the oxidizer tank into the rocket engine (Paragraph 0063 – the oxidizer pipe and valve unit directs/controls the feeding of the oxidizer to the rocket engine with the valve preventing back flow and therefore providing more control of the flow to the rocket engine).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Taylor in view of Purcell to include a regenerative cooling system with an oxidizer pipe and valve unit, arranged outside the first tank casing, connected to the first tank casing and the rocket 10engine, and configured to control feeding of an oxidizer from the oxidizer tank into the rocket engine, as taught by Oehrlein, with the resulting combination having the oxidizer injector and the combustion chamber of Taylor in view of Purcell being located between the pressurization device, located at the furthest end of the oxidizer tank from the rocket engine, and the oxidizer pipe and valve unit, located around and at the aftmost end of the nozzle in order to provide a regenerative cooling system that provides thermal protection to the rocket motor and an oxidizer pipe and valve unit that provides further reinforcement to the engine (Oehrlein – Paragraph 0014). An annotated Figure from Taylor is provided to show locations of pressurization device from Purcell and oxidizer and valve unit from Oehrlein and relative locations of combustion chamber and oxidizer injector.


    PNG
    media_image1.png
    593
    1131
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Taylor


Regarding Claim 2, Taylor in view of Purcell and Oehrlein disclose the invention as claimed and discussed above. Taylor further discloses the rocket engine comprises an engine casing (Figure 11 – the rocket engine has an engine casing shown surrounding the combustion chamber, 490, and the nozzle, 491) having an average thickness thinner than an average thickness of the first tank casing (Paragraph 0016 – the engine casing is an internal bulkhead that is made thinner than the outer bulkhead).

Regarding Claim 3, Taylor in view of Purcell and Oehrlein disclose the invention as claimed and discussed above.
Purcell further discloses the pressurization device comprises a pressurization tank (52) comprising a second tank casing (Figure 3 – the pressurization device has a pressurization tank, 52, with walls that form the tank casing).
Thus the combination of Taylor in view of Purcell and Oehrlein, as discussed above, will include a pressurization tank comprising a second tank casing.
Taylor in view of Purcell and Oehrlein, as discussed so far, do not disclose the second tank casing having an average thickness that is thinner than an average thickness of the first casing.
However, Taylor further teaches that a bulk head that is common to two chambers while being internal to one chamber can be made thinner than an outer bulkhead (Paragraph 0016).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the casing of the pressurization tank (which would be formed as an internal bulkhead and common to both the pressurization tank and the fluid tank) of Taylor in view of Purcell and Oehrlein, as discussed above, thinner than the outer bulkhead, as taught by Taylor, thereby resulting in the second tank casing having an average thickness that is thinner than an average thickness of the first tank casing, in order to further reduce the weight of the system (Paragraph 0016, Lines 1-4).

Regarding Claim 4, Taylor in view of Purcell and Oehrlein disclose the invention as claimed and discussed above. Taylor further discloses the oxidizer injector is closer to the pressurization device than the nozzle (Figure 11 – the oxidizer injector is closer to the second side of the tank, which is where the pressurization device, of Taylor in view of Purcell and Oehrlein, as discussed above, is located, while the nozzle further from the second side of the tank, therefore the injector is closer to the pressurization device).

Regarding Claim 5, Taylor in view of Purcell and Oehrlein disclose the invention as claimed and discussed above. Purcell further discloses the pressurization device comprises a pressurization tank, 52, and a pressurization control 9valve, 58, the pressurization tank is located within the tank (Figure 3 – the pressurization tank, 52, is located within the tank, 14), and the pressurization control valve is connected to the tank (Figure 3 – the control valve, 58, is connected to the tank, 14, to control the flow to the tank, 14) and connected to the pressurization tank (Figures 3 and 4 – the control valve, 58, is connected to the pressurization tank, 52).
Thus the combination of Taylor in view of Purcell and Oehrlein discloses the limitations of Claim 5.

Regarding Claim 8, Taylor in view of Purcell and Oehrlein disclose the invention as claimed and discussed above. 
Oehrlein further discloses a cooling device, 17, 23 and 39, connected to the rocket engine (Figure 1 – the channels provide the oxidizer from the tube and valve unit, 16A-16-D, to the combustion chamber, 11, and therefore is connected to the rocket engine) and configured to thermally protect the rocket engine (Paragraph 0064 – the cooling device circulates the oxidizer to cool the walls of the rocket engine and therefore thermally protect the rocket engine).  
Thus the combination of Taylor in view of Purcell and Oehrlein as discussed above, for claim 1, included the cooling device/regenerative cooling system connected to the rocket engine and configured to thermally protect the rocket engine.
Taylor in view of Purcell and Oehrlein, as discussed so far, do not disclose the cooling device comprises a coolant chamber surrounding the rocket engine and communicated with a feeding channel of the oxidizer pipe and valve unit and the combustion chamber of the rocket engine, so that the oxidizer flows from the oxidizer tank to the combustion chamber through the feeding channel and the coolant chamber.
However, Oehrlein further teaches the cooling device comprises a coolant chamber surrounding the rocket engine (Figure 3 – the channels, 23, the manifold/ring, 17, and the outer oxidizer chamber, 39, form a coolant chamber surrounding the rocket engine) and communicated with a feeding channel of the oxidizer pipe and valve unit (the interior of the valve and pipe unit, i.e. the feeding channel, provides oxidizer to the coolant chamber and therefore communicates with the coolant chamber) and the combustion chamber of the rocket engine (the coolant chamber provides the oxidizer to the oxidizer injector, 42, of the rocket engine that injects the oxidizer into the combustion chamber, therefore the coolant chamber communicates with the combustion chamber), so that the oxidizer flows from the oxidizer tank to the combustion chamber through the feeding channel and the coolant chamber (Paragraph 0063 – the oxidizer flows from the tanks through the feeding channel into the coolant chamber and then into the combustion chamber). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of the cooling device comprising a coolant chamber surrounding the rocket engine that communicates with a feeding channel of the oxidizer pipe and valve unit and the combustion chamber of the rocket engine, so that the oxidizer flows from the oxidizer tank to the combustion chamber through the feeding channel and the coolant chamber, as taught by Oehrlein, into the invention of Taylor in view of Purcell and Oehrlein for the same reasons as discussed above for Claim 1.

Regarding Claim 10, Taylor in view of Purcell and Oehrlein disclose the invention as claimed and discussed above. Taylor further disclose the oxidizer tank is made of a filament wound carbon fiber composite material (Abstract and Paragraph 0092 – the tank is made of a wound carbon fiber composite material).

Regarding Independent Claim 11, Taylor disclose an integrated propulsion system for a hybrid rocket (Figure 11– it is noted that Taylor is missing the label for Figure 11 but one can presume that the figure below Figure 10b  to be Figure 11 as described in– Paragraphs 0089 and 0090), comprising: 
an oxidizer tank (Figure 11, Element 482 – Paragraph 0007 – the tank is an oxidizer tank) comprising a first tank casing (Figure 11 – the casing of the first tank, 482, is made of the walls, 22, 486 and 496); 
a rocket engine, 490 and 491, (Figure 11 – the leftmost half of the combustion chamber, 490, of the rocket engine is disposed within the oxidizer tank, 482) located on a first 5side of the oxidizer tank (Figure 11 – the engine is located on the right/first side of the oxidizer tank, 482), and comprising an oxidizer injector (Figures 4 and 11 – the rocket engine includes an oxidizer injector in the same location as shown in Figure 4, which is on the leftmost end of the engine), a combustion chamber, 490, and a nozzle, 491, the oxidizer injector and the combustion chamber being arranged inside the first tank casing (Figures 4 and 11 – the left end of the combustion chamber, 490, and consequently the oxidizer injector, which is at the left end of the combustion chamber is inside the first tank casing), and the combustion chamber being located between and connected to the oxidizer injector and the nozzle (Paragraphs 0089-0090 - the combustion chamber, 490 is located between the nozzle, 491, and the oxidizer injector located at the left end of the combustion chamber, in a location similar to that shown by element 214 in Figure 4; the combustion chamber is connected to the oxidizer injector and the nozzle such that the injector provides oxidizer for combustion in the combustion chamber and the nozzle exhausts the combustion gases from the combustion chamber).
Taylor does not explicitly disclose a cooling device, connected to the rocket engine and configured to thermally protect the rocket engine; 
a pressurization device, disposed, at least in part, inside the first tank casing, located on a second side of the oxidizer tank opposite to the first side of the oxidizer tank, and configured to regulate an overall pressure level within the oxidizer tank; and 
an oxidizer pipe and valve unit, arranged outside the first tank casing, connected to the first tank casing and the cooling device at a first end of the nozzle, and configured to control feeding of an oxidizer from the oxidizer tank into the rocket engine;
wherein the oxidizer injector and the combustion chamber are located between the pressurization device and the oxidizer pipe and valve unit, and the cooling device extends from the first end of the nozzle to a second end of the nozzle opposite to the first end of the nozzle and connected to the combustion chamber so that the oxidizer fed by the oxidizer pipe and valve unit flows past the nozzle to cool the nozzle while flowing through the cooling device.
However, Purcell teaches a dispensing system for a rocket (Column 1, Lines 9-10) with and engine, 64, and a tank, 14, with the engine being located on one side of the tank (Figure 3 – the engine, 64, is located at the first/right side of the tank) with a pressurization device (52, 56, 60, 58, 62), disposed, at least in part, in the tank (Figure 3 – the pressurizing device is shown to be partly disposed within the tank), located on a second side of the oxidizer tank opposite to the first side of the tank (Figure 3 – the pressurization device is on the left/second side of the tank that is opposite of the first/right side), and configured to regulate an overall pressure level within the tank (Figure 3 - Column 1, Lines 29-39 – uses pressurized fluid to force the piston/tank, 52, to increase the pressure on the fluid to dispense the fluid by the pressure on the opposing side, therefore the pressurization device regulates an overall pressure level in the tank).
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Taylor, since the oxidizer is a fluid, by including a pressurization device disposed, at least in part, within the oxidizer tank and located on a second side of the oxidizer tank opposite to the first side of the oxidizer tank and configured to regulate an overall pressure level within the oxidizer tank, as taught by Purcell, in order to provide a fluid delivery system that has a high volumetric efficiency and high weight efficiency (Purcell – Lines 40-45).
Taylor in view of Purcell do not disclose a cooling device, connected to the rocket engine and configured to thermally protect the rocket engine; an oxidizer pipe and valve unit, arranged outside the first tank casing, connected to the first tank casing and the cooling device at a first end of the nozzle, and configured to control feeding of an oxidizer from the oxidizer tank into the rocket engine; wherein the oxidizer injector and the combustion chamber are located between the pressurization device and the oxidizer pipe and valve unit, and the cooling device extends from the first end of the nozzle to a second end of the nozzle opposite to the first end of the nozzle and connected to the combustion chamber so that the oxidizer fed by the oxidizer pipe and valve unit flows past the nozzle to cool the nozzle while flowing through the cooling device.
However, Oehrlein teaches a rocket engine system (Figures 1-3) with an oxidizer tank  with a first tank casing (Paragraph 0063 – the oxidizer is stored in an oxidizer tank with a first tank casing in order to store the oxidizer), a combustion chamber, 11, a nozzle, 13, oxidizer injector, 42, and a cooling device, 17, 23 and 39, connected to the rocket engine (Figure 1 – the channels provide the oxidizer from the tube and valve unit, 16A-16-D, to the combustion chamber, 11, and therefore is connected to the rocket engine) and configured to thermally protect the rocket engine (Paragraph 0064 – the cooling device circulates the oxidizer to cool the walls of the rocket engine and therefore thermally protect the rocket engine), an oxidizer pipe (16A-16D) and valve (Paragraph 0063 – the oxidizer pipes includes at least one valve, CV) unit, arranged outside the first tank casing (Figure 1 – Paragraph 0063 - the pipe and valve unit, 16A-16D, are shown to be outside the oxidizer tank as the oxidizer tank is not shown in the figure and are used to provide the oxidizer from the tank to the rocket engine), connected to the first tank casing (Paragraph 0063 - the oxidizer pipe and valve unit is connected to the first tank casing as it provides the oxidizer from the tank to the rocket engine) and the cooling device at a first end of the nozzle (Paragraph 0063 - the oxidizer pipe and valve unit is connected to the cooling device, 17, 23 and 39, at the aftmost/first end of the rocket nozzle, 13), and configured to control feeding of an oxidizer from the oxidizer tank into the rocket engine (Paragraph 0063 – the oxidizer pipe and valve unit directs/controls the feeding of the oxidizer to the rocket engine with the valve preventing back flow and therefore providing more control of the flow to the rocket engine); and the cooling device extends from the first end of the nozzle to a second end of the nozzle opposite to the first end of the nozzle (Figure 1 – the cooling device, 17, 23 and 39, extends from the aftmost/first end of the nozzle, 13, to the forwardmost/second end of the nozzle, at the throat. The second end being on the opposite end of the nozzle from the first end) and connected to the combustion chamber so that the oxidizer fed by the oxidizer pipe and valve unit flows past the nozzle to cool the nozzle while flowing through the cooling device (Figure 1 – Paragraph 0064 – the cooling device provide oxidizer from the pipe and valve unit to the combustion chamber, 11, of the rocket engine and therefore is connected to the combustion chamber; the cooling device directs oxidizer past the nozzle to cool the nozzle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Taylor in view of Purcell to include a regenerative cooling system with a cooling device and an oxidizer pipe and valve unit, arranged outside the first tank casing, connected to the first tank casing and the rocket 10engine, and configured to control feeding of an oxidizer from the oxidizer tank into the rocket engine, as taught by Oehrlein, with the resulting combination having the oxidizer injector and the combustion chamber of Taylor in view of Purcell being located between the pressurization device, located at the furthest end of the oxidizer tank from the rocket engine, and the oxidizer pipe and valve unit, located around and at the aftmost end of the nozzle, and the cooling device extending from the first end of the nozzle to a second end of the nozzle opposite to the first end of the nozzle and connected to the combustion chamber so that the oxidizer fed by the oxidizer pipe and valve unit flows past the nozzle to cool the nozzle while flowing through the cooling device in order to provide a regenerative cooling system that provides thermal protection to the rocket motor and an oxidizer pipe and valve unit that provides further reinforcement to the engine (Oehrlein – Paragraph 0014). An annotated Figure from Taylor is provided to show locations of pressurization device from Purcell and oxidizer and valve unit from Oehrlein and relative locations of combustion chamber and oxidizer injector.


    PNG
    media_image1.png
    593
    1131
    media_image1.png
    Greyscale

Figure 2 - Annotated Figure from Taylor

Regarding Claim 12, Taylor in view of Purcell and Oehrlein disclose the invention as claimed and discussed above. Taylor further discloses the rocket engine comprises an engine casing (Figure 11 – the rocket engine has an engine casing shown surrounding the combustion chamber, 490, and the nozzle, 491) having an average thickness thinner than an average thickness of the first tank casing (Paragraph 0016 – the engine casing is an internal bulkhead that is made thinner than the outer bulkhead).

Regarding Claim 13, Taylor in view of Purcell and Oehrlein disclose the invention as claimed and discussed above.
Purcell further discloses the pressurization device comprises a pressurization tank (52) comprising a second tank casing (Figure 3 – the pressurization device has a pressurization tank, 52, with walls that form the tank casing).
Thus the combination of Taylor in view of Purcell and Oehrlein, as discussed above, will include a pressurization tank comprising a second tank casing.
Taylor in view of Purcell and Oehrlein, as discussed so far, do not disclose the second tank casing having an average thickness that is thinner than an average thickness of the first casing.
However, Taylor further teaches that a bulk head that is common to two chambers while being internal to one chamber can be made thinner than an outer bulkhead (Paragraph 0016).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the casing of the pressurization tank (which would be formed as an internal bulkhead and common to both the pressurization tank and the fluid tank) of Taylor in view of Purcell and Oehrlein, as discussed above, thinner than the outer bulkhead, as taught by Taylor, thereby resulting in the second tank casing having an average thickness that is thinner than an average thickness of the first tank casing, in order to further reduce the weight of the system (Paragraph 0016, Lines 1-4).

Regarding Claim 14, Taylor in view of Purcell and Oehrlein disclose the invention as claimed and discussed above. Taylor further discloses the oxidizer injector is closer to the pressurization device than the nozzle (Figure 11 – the oxidizer injector is closer to the second side of the tank, which is where the pressurization device, of Taylor in view of Purcell and Oehrlein, as discussed above, is located, while the nozzle further from the second side of the tank, therefore the injector is closer to the pressurization device).

Regarding Claim 15, Taylor in view of Purcell and Oehrlein disclose the invention as claimed and discussed above. Purcell further discloses the pressurization device comprises a pressurization tank, 52, and a pressurization control 9valve, 58, the pressurization tank is located within the tank (Figure 3 – the pressurization tank, 52, is located within the tank, 14), and the pressurization control valve is connected to the tank (Figure 3 – the control valve, 58, is connected to the tank, 14, to control the flow to the tank, 14) and connected to the pressurization tank (Figures 3 and 4 – the control valve, 58, is connected to the pressurization tank, 52).
Thus the combination of Taylor in view of Purcell and Oehrlein discloses the limitations of Claim 5.

Regarding Claim 18, Taylor in view of Purcell and Oehrlein disclose the invention as claimed and discussed above.
Taylor in view of Purcell and Oehrlein, as discussed so far, do not disclose the cooling device comprises a coolant chamber surrounding the rocket engine and communicated with a feeding channel of the oxidizer pipe and valve unit and the combustion chamber of the rocket engine, so that the oxidizer flows from the oxidizer tank to the combustion chamber through the feeding channel and the coolant chamber.
However, Oehrlein further teaches the cooling device comprises a coolant chamber surrounding the rocket engine (Figure 3 – the channels, 23, and the manifold/ring, 17, form a coolant chamber surrounding the rocket engine) and communicated with a feeding channel of the oxidizer pipe and valve unit (the interior of the valve and pipe unit, i.e. the feeding channel, provides oxidizer to the coolant chamber and therefore communicates with the coolant chamber) and the combustion chamber of the rocket engine (the coolant chamber provides the oxidizer to the oxidizer injector of the rocket engine that injects the oxidizer into the combustion chamber, therefore the coolant chamber communicates with the combustion chamber), so that the oxidizer flows from the oxidizer tank to the combustion chamber through the feeding channel and the coolant chamber (Paragraph 0063 – the oxidizer flows from the tanks through the feeding channel into the coolant chamber and then into the combustion chamber). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of the cooling device comprising a coolant chamber surrounding the rocket engine that communicates with a feeding channel of the oxidizer pipe and valve unit and the combustion chamber of the rocket engine, so that the oxidizer flows from the oxidizer tank to the combustion chamber through the feeding channel and the coolant chamber, as taught by Oehrlein, into the invention of Taylor in view of Purcell and Oehrlein for the same reasons as discussed above for Claim 1.

Regarding Claim 19, Taylor in view of Purcell and Oehrlein disclose the invention as claimed and discussed above. Taylor further disclose the oxidizer tank is made of a filament wound carbon fiber composite material (Abstract and Paragraph 0092 – the tank is made of a wound carbon fiber composite material).

Regarding Claims 20 and 21, Taylor in view of Purcell and Oehrlein disclose the invention as claimed and discussed above. Purcell further discloses the pressurization device comprises a pressurization tank (Column 2, Lines 28-39 – the tank, 52, contains gas under pressure that is used to move the piston thus pressurizing the propellant).
The combination of Taylor, Purcell and Oehrlein, as discussed above, would result in the pressurization device comprising a pressurization tank with the pressurization tank located at the end of the oxidizer tank/first tank casing opposite the combustion chamber separated by the oxidizer within the first tank casing. Thus cooling device of Taylor in view of Purcell and Oehrlein, which is located around the combustion chamber, is separated from the pressurization tank of the pressurization device by the oxidizer.
Taylor in view of Purcell and Oehrlein, as discussed so far, do not disclose the cooling device surrounding the oxidizer injector separates the oxidizer injector from the oxidizer contained in the first tank casing.
However, Oehrlein teaches the cooling device surrounds the oxidizer injector (Figure 4 – the cooling device, 17, 23 and 39, is shown to surround the oxidizer injector, 42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Taylor in view of Purcell and Oehrlein by making the cooling device surround the oxidizer injector, as taught by Oehrlein, resulting in the cooling device separating the oxidizer injector from the oxidizer contain in the first tank casing of Taylor in view of Purcell and Oehrlein for the same reasons as discussed above for Claims 1 and 11, respectively.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Purcell and Oehrlein as applied to claims 1 and 11 above, and further in view of Grote (U.S. Pre-grant Publication 2012/0060464), hereinafter Grote.

Regarding Claims 6 and 16, Taylor in view of Purcell and Oehrlein disclose the invention as claimed and discussed above. Oehrlein further discloses the oxidizer pipe and valve unit comprises an oxidizer feeding pipe (Figure 3 – the pipe of the pipe and valve unit, 16A-16D, is the oxidizer feeding pipe), the oxidizer feeding pipe connects the oxidizer tank to the rocket engine for feeding of the oxidizer (Paragraph 0063 – the oxidizer feeding pipe connects the oxidizer tank to the coolant channels/chamber that feeds the rocket engine combustion chamber. Thus the oxidizer feeding pipe connects the oxidizer tank to the rocket engine for feeding the oxidizer).
Thus the combination of Taylor in view of Purcell and Oehrlein, as discussed so far, disclose the oxidizer pipe and valve unit comprises an oxidizer feeding pipe, the oxidizer feeding pipe connects the oxidizer tank to the rocket engine for feeding of the oxidizer.
Taylor in view of Purcell and Oehrlein, as discussed so far, do not disclose the oxidizer pipe and valve unit comprises an oxidizer filling control valve, and the oxidizer filling control valve is connected to the oxidizer feeding pipe and configured to selectively enable the feeding of the oxidizer in the oxidizer feeding pipe toward the combustion chamber of the rocket engine.
However, Grote teaches a rocket engine (Figure 1) with multiple coolant systems (the internal film coolant system, 120, and the external convective coolant system, 126, are coolant systems of the rocket engine) that includes a control valve (Paragraph 0092 – the coolant systems includes control valves) configured to selectively enable the feeding of the coolant in the coolant system (Paragraphs 0110 and 0121 – the coolant is selectively controlled by the valves).
Further, Oehrlein discloses a valve connected to the oxidizer feeding pipe (Paragraph 0063 – the oxidizer feed pipe includes a valve, CV) that is in the flow path of oxidizer in the oxidizer feeding pipe toward the combustion chamber of the rocket engine.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Taylor in view of Purcell and Oehrlein by replacing the check valve in the oxidizer pipe and valve unit with a control valve, as taught by Grote, resulting in the oxidizer pipe and valve unit comprising an oxidizer filling control valve, and the oxidizer filling control valve being connected to the oxidizer feeding pipe and configured to selectively enable the feeding of the oxidizer in the oxidizer feeding pipe toward the combustion chamber of the rocket engine in order to improve oxidizer/coolant handling, loading system operation and timing and safety (Grote – Paragraph 0092).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Purcell, Oehrlein and Grote as applied to claims 6 and 16 above, and further in view of Jones (U.S. Pre-grant Publication 2002/0078680), hereinafter Jones.

Regarding Claims 7 and 17, Taylor in view of Purcell, Oehrlein and Grote disclose the invention as claimed and discussed above. 
Taylor in view of Purcell, Oehrlein and Grote do not disclose the oxidizer pipe and valve unit further comprises at least one liquid injection thrust vector control (LITVC) valve connected to the oxidizer feeding pipe and configured to selectively enable the feeding of the oxidizer in the oxidizer feeding pipe toward a nozzle of the rocket engine.
However, Jones teaches a rocket engine system (Figure 2) with an oxidizer pipe, 30, 32 and 34, and valve, 28, 40 and 50, unit with the oxidizer pipe and valve unit comprising at least one liquid injection thrust vector control (LITVC) valve, 40 and 50, connected to the oxidizer feeding pipe (Figure 2 – the LITVC valves are connected to the oxidizer feeding pipe) and configured to selectively enable the feeding of the oxidizer in the oxidizer feeding pipe toward a nozzle of the rocket engine (Figure 2 – Paragraph 0028 – the valves, 40 and 50, control the flow of oxidizer to the nozzle of the rocket engine, 14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Taylor in view of Purcell, Oehrlein and Grote by making the oxidizer pipe and valve unit further comprising at least one liquid injection thrust vector control (LITVC) valve connected to the oxidizer feeding pipe and configured to selectively enable the feeding of the oxidizer in the oxidizer feeding pipe toward a nozzle of the rocket engine, as taught by Jones,  in order to allow for a controllable valve arrangement that allows asymmetrical injection of gases into the nozzle to affect the thrust vector (Jones – Paragraphs 0019 and 0020, Lines 13-16).



Response to Arguments
Applicant's arguments filed 2 November 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that there would have been no motivation to combine Taylor and Purcell to teach the limitations of “the pressurization device disposed, at least in part, inside the first tank casing, located on a second side of the oxidizer tank opposite the first side of the oxidizer tank” it is noted that Applicant first points to Paragraphs 0087 and 0089-0090 with an interpretation that the first tank, 482, relies on the second tank, 484, and the bulkhead, 486, to function as a pressurization device.  However, it is noted that these paragraphs do not mention the use of the bulkhead, 486, being used as a pressurization device.  At best the paragraphs mention that the bulkheads may be flexible but do not state that they are used to pressurize the propellant within the tank.  Further, the description of the bulkhead being used as a thrust structure would imply a more rigid structure that would transmit the thrust forces generated through operation of the motor into the structure of the rocket thereby propelling the rocket.  Therefore the citations of Taylor do not support Applicant’s argument of Taylor describing a pressurization device.
In response to applicant's argument that the description of the access tube provided for feeding the engine with needed propellants would not allow the combination of the references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 Further it is noted that Taylor does not describe any specifics of how the access tube is used, i.e. where in the access tube/first tank interface is propellant provided.  Also the teachings from Purcell would not require the removal of the tube as one of ordinary skill in the art would have the knowledge to fit a tank/piston in the provided space.  Therefore the combination of Taylor and Purcell would result in the limitations of “the pressurization device disposed, at least in part, inside the first tank casing, located on a second side of the oxidizer tank opposite the first side of the oxidizer tank”.
It is also noted that Applicant argues that none of the reference teach the limitation “a rocket engine, located on a first side of the oxidizer tank, and comprising an oxidizer injector, a combustion chamber and a nozzle, the oxidizer injector and the combustion chamber being arranged inside the first tank casing” but does not provide any evidence of why the interpretation of Taylor, as provided herein, is incorrect.  Therefore Taylor discloses the limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                    /KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741